                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CASE NO. 3:20-CV-709-FDW-DCK

 FARIDAH SABREE,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
    v.                                                )      ORDER
                                                      )
 PENNYMAC HOLDINGS, LLC, and                          )
 PENNYMAC LOAN SERVICES, LLC,                         )
                                                      )
               Defendants.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendants’ “Motion To Extend Word

Limitations” (Document No. 16) filed July 20, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and in consultation with

Judge Whitney’s chambers, the undersigned will deny the motion.

         IT IS, THEREFORE, ORDERED that Defendants’ “Motion To Extend Word

Limitations” (Document No. 16) is DENIED.

         SO ORDERED.

                                     Signed: July 20, 2021




      Case 3:20-cv-00709-FDW-DCK Document 18 Filed 07/20/21 Page 1 of 1
